Citation Nr: 1403989	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-26 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence was received to reopen a claim for service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2008 RO decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of this case belongs to the RO in St. Petersburg, Florida.  This case was previously before the Board in September 2011 and was remanded for additional development.

The Veteran failed to appear for a January 2011 Board hearing.  As it was unclear if the Veteran had received proper notice of the January 2011 Board hearing, multiple VA letters were sent to the Veteran (including in June 2011) asking if he still desired a Board hearing.  The Veteran has not further indicated that he desires a Board hearing on this matter, and the Veteran's representative, including in October 2013 written argument, has not made such a request.  Accordingly, the hearing request is deemed withdrawn.

Medical evidence has been received subsequent to the April 2012 supplemental statement of the case.  The Veteran, through his representative's October 2013 written argument, has waived initial RO consideration of this evidence.


FINDINGS OF FACT

1.  A June 1977 rating decision denied service connection for bronchial asthma, and a January 2004 RO decision denied reopening of a claim for service connection for bronchial asthma, finding that there was still no evidence that the Veteran's preexisting asthma was aggravated by his military service.

2.  Evidence received subsequent to the January 2004 RO decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for bronchial asthma.
CONCLUSIONS OF LAW

1.  The January 2004 RO decision that denied the Veteran's application to reopen a claim of entitlement to service connection for bronchial asthma is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the January 2004 RO decision is not new and material, and the Veteran's claim of entitlement to service connection for bronchial asthma is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Duty to Notify

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in November 2007 and January 2012 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The January 2012 VCAA letter contained the information required by Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding reopening a claim.  The January 2012 letter correctly noted the RO's June 1977 prior denial of service connection for bronchial asthma.  While the January 2012 letter failed to note the denial of service connection for bronchial asthma that occurred in January 2004, the Board notes that the January 2012 letter contains the information required by Kent, in that the letter identified the reasons and bases for the denial of the claimed disability.

Complete VCAA notice was not completed prior to the initial AOJ adjudication of the claim.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records and private medical records (including those from T.B., MD).  Multiple attempts to obtain records from the Social Security Administration (SSA) have been undertaken, and in November 2009 the SSA indicated that they had no records pertaining to the Veteran.  The Veteran has been informed of the unavailability of the SSA records and has been requested to submit any copies that he might have in his possession.  In the same manner, in February 2008 the Grady Health System indicated that they had no records pertaining to the Veteran.  
No other outstanding records have been identified that have not otherwise been obtained, and in an August 2008 statement the Veteran essentially indicated that all his relevant records were associated with the claims file. 

In regard to service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In this case, the Veteran's claim is a claim to reopen and, therefore, VA's responsibility extends to requesting evidence from any new source identified by the Veteran, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran a VA examination if the claim is not reopened.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).

The Board finds that there has been substantial compliance with its September 2011 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In particular, in a January 2012 letter the Veteran was given the information required by Kent.  

Laws and Regulations

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 7105 and 38 C.F.R. § 3.105, a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once a RO decision becomes final under section 7105, in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

A June 1977 rating decision denied service connection for bronchial asthma.  The RO observed that bronchial asthma preexisted the Veteran's active service, and that there was no evidence showing that the preexisting bronchial asthma had been aggravated by service.  The Veteran did not appeal the June 1977 rating decision, nor did he submit any new and material evidence within a year of the rating decision.  See 38 C.F.R. § 3.156(b).  The June 1977 rating decision thereby became final.

In May 2003 the Veteran submitted an application to reopen the claim of entitlement to service connection for bronchial asthma, and a January 2004 RO decision denied reopening the claim, finding that there was still no evidence that the Veteran's preexisting asthma was aggravated by his military service.  The Veteran did not appeal the January 2004 rating decision, nor did he submit any new and material evidence within a year of the rating decision. See 38 C.F.R. § 3.156(b).  The January 2004 rating decision thereby became final.

At the time of the June 1977 and January 2004 RO decisions, the record included the Veteran's service treatment records.  An April 1975 service entrance examination reflected no asthma or any respiratory disability, and the Veteran denied that he had or had ever had asthma on the corresponding Medical History Report.

Service treatment records indicate that in July 1975 the Veteran was hospitalized with a diagnosis of asthmatic bronchitis following a short history of wheezing and shortness of breath.  The Veteran gave a history of childhood asthma, but stated that he had not had an attack for five years.  The Veteran was treated for five days and released on various medications and told to return for follow-up in a week.  In January 1976 the Veteran was admitted to a Navy Medical Center with a diagnosis of viral syndrome following wheezing and shortness of breath the 24 hours prior to admission.  The Veteran indicated a long history of asthma since age five.  The Veteran's viral syndrome readily resolved after being hydrated and treated with various medications.  

An April 1976 Naval Medical Board recommend that the Veteran be discharged for a physical disability (the primary diagnosis was bronchial asthma) that had existed prior to the Veteran's service and had not been aggravated by service.

The Veteran filed a new claim to reopen in October 2007.  Evidence received in connection therewith includes private medical records dated in April 2005 reflecting treatment for asthma.  VA records reflect diagnoses including chronic obstructive pulmonary disorder (COPD) and tobacco use disorder.  

The additional medical evidence submitted since January 2004 merely shows that the Veteran has been diagnosed with current respiratory disability.  None of the records address the etiology of the Veteran's respiratory disability or suggest that the Veteran's asthma or other respiratory disability was aggravated by or related to service.  The evidence submitted since January 2004 is essentially cumulative of that already of record.  The Court has held that "where it can be said that, all things being equal, the evidence being proffered has been fairly considered and that further rearticulation of already corroborated evidence is, indeed, cumulative."  Paller v. Principi, 3 Vet. App. 535, 538 (1992).  

The additional personal statements from the Veteran have said little or nothing about the merits of the claim, and have added nothing new or material to his assertion that his asthma was aggravated by service or is otherwise related to his service.

In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the denial of the claim in January 2004 is not new and material, and reopening of service connection for the disability on appeal is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As the preponderance of the evidence is against the claim, the appeal is denied.


ORDER

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for bronchial asthma is denied.



____________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


